Citation Nr: 1426235	
Decision Date: 06/10/14    Archive Date: 06/16/14

DOCKET NO.  12-15 008	)	DATE
	)
	)


THE ISSUE

Whether the Board of Veterans' Appeals (Board) decision of August 30, 2010, which found that new and material evidence had not been received to reopen the RO's previous denial of a claim of basic eligibility for VA death benefits should be revised or reversed on the grounds of clear and unmistakable error (CUE). 


ATTORNEY FOR THE BOARD

McBrine, M., Counsel


INTRODUCTION

The moving party is a widow of a person that she claims is a Veteran.

This matter comes before the Board of Veterans' Appeals (the Board) based on a 2012 motion filed by the moving party that sought a revision of an August 2010 Board decision on the basis of CUE. See 38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. § 20.1400  et seq. (2013).


FINDINGS OF FACT

1.  In a decision dated August 30, 2010, the Board found that new and material evidence had not been received sufficient to reopen a claim of basic eligibility for Department of Veterans Affairs (VA) death benefits.

2.  The moving party has failed to show that the applicable statutory and regulatory provisions existing at the time of the August 2010 Board decision regarding the denial of reopen a claim of basic eligibility for Department of Veterans Affairs (VA) death benefits were incorrectly applied, such that they involved undebatable error that would have led to a materially different outcome.


CONCLUSION OF LAW

The Board's August 2010 decision does not contain CUE regarding the denial of reopening a claim of entitlement to basic eligibility for Department of Veterans Affairs death benefits.  38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. §§ 20.1400, 20.1403, 20.1404 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The moving party contends that an August 2010 Board decision was clearly and unmistakably erroneous in finding that new and material evidence had not been received to reopen a claim of basic eligibility for VA death benefits.
 
.
The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA provides that VA shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claimant's claim for a benefit under a law administered by the Secretary, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  In part, the VCAA specifically provides that VA is required to make reasonable efforts to obtain relevant governmental and private records that the claimant adequately identifies to VA and authorizes VA to obtain.  See 38 U.S.C.A. § 5103A  (West 2002); 38 C.F.R. § 3.159 (2013).

In Livesay v. Principi, 15 Vet. App. 165 (2001), the United States Court of Appeals for Veterans Claims (the Court) held in part that "there is nothing in the text or the legislative history of VCAA to indicate that VA's duties to assist and notify are now, for the first time, applicable to [CUE] motions." See Livesay, 15 Vet. App. at 179.  It was observed that CUE claims are not conventional appeals, but rather are requests for revision of previous decisions.  A claim of CUE is not by itself a claim for benefits.  Thus, CUE is fundamentally different from any other kind of action in the VA adjudicative process.  A litigant alleging such error is not pursuing a claim for benefits, but rather is collaterally attacking a final decision.  Thus, a "claimant," as defined by 38 U.S.C.A. § 5100 (West 2002), cannot encompass a person seeking a revision of a final decision based upon CUE.  As a consequence, VA's duties to notify and assist contained in the VCAA are not applicable to CUE motions.

Based on the precedential decision of the Court in Livesay, the Board concludes that the moving party's CUE claim is not subject to the provisions of the VCAA.

The moving party has been accorded sufficient opportunity to present her contentions.  There is no indication that the moving party has further argument to present.

Pertinent law and regulations

A final decision by the Board is subject to revision on the grounds of clear and unmistakable error.  If evidence establishes such error, the prior Board decision shall be reversed or revised.  See 38 U.S.C.A. § 7111; 38 C.F.R. §20.1400.

Review for clear and unmistakable error in a prior Board decision must be based on the record and the law that existed when that decision was made.  38 C.F.R. § 20.1403(b) (2013).

The motion to review a prior final Board decision on the basis of clear and unmistakable error must set forth clearly and specifically the alleged clear and unmistakable error, or errors, of fact or law in the Board decision, the legal or factual basis for such allegations, and why the result would have been manifestly different but for the alleged error.  Non-specific allegations of failure to follow regulations or failure to give due process, or any other general, non- specific allegations of error, are insufficient to satisfy this requirement.  Motions that fail to comply with these requirements shall be dismissed without prejudice to refiling.  See 38 C.F.R. § 20.1404(b) ; see also Disabled American appellants  v. Gober, 234 F.3d 682 (Fed. Cir. 2000); Simmons v. Principi, 17 Vet. App. 104 (2003).

Clear and unmistakable error is a very specific and rare kind of error.  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Generally, either the correct facts, as they were known at the time, were not before the Board, or the statutory and regulatory provisions extant at the time were incorrectly applied.  See 38 C.F.R. § 20.1403(a); see also Damrel v. Brown, 6 Vet. App. 242 (1994), citing Russell v. Principi, 3 Vet. App. 310 (1992).

In the August 2010 decision, the Board determined that the appellant had not presented new and material evidence sufficient to reopen the claim for basic eligibility for VA death benefits.  Accordingly, her claim was not reopened and her appeal was denied.

Examples of situations that are not CUE include: (1) a new medical diagnosis that "corrects" an earlier diagnosis considered in a Board decision; (2) a failure to fulfill VA's duty to assist the appellant with the development of facts relevant to his claim; or (3) a disagreement as to how the facts were weighed or evaluated.  See 38 C.F.R. § 20.1403(d). CUE also does not encompass the otherwise correct application of a statute or regulation where, subsequent to the Board decision challenged, there has been a change in the interpretation of the statute or regulation.  See 38 C.F.R. § 20.1403(e).

The review for clear and unmistakable error in a prior Board decision must be based on the record and the law that existed when that decision was made.  To warrant revision of a Board decision on the grounds of clear and unmistakable error, there must have been an error in the Board's adjudication of the appeal that, had it not been made, would have manifestly changed the outcome when it was made.  If it is not absolutely clear that a different result would have ensued, the error complained of cannot be clear and unmistakable.  See 38 C.F.R. § 20.1403(b), (c); see also Bustos v. West, 179 F.3d 1378   (Fed. Cir. 1999).

In her March 2012 motion, the moving party essentially argues that the Board erred by not considering her husband's beleaguered status from December 8th, 1941 to April 10th 1942 and missing status from April 10th, 1942, to October 23rd, 1944, as evidence of qualifying military status.  In support of this statement, the moving party submitted copies of some documents that were already of record at the time of the 2010 decision.  She also submitted new documents, including a certification dated September 1988 from the Philippine Army noting this status, and another document purporting to be from the United States Army Forces Recovered Personnel division showing her husband's beleaguered and missing status.

As an initial matter, the Board notes that two of the documents submitted with the moving party's March 2012 statement were not of record at the time of the Board's August 2010 decision, the information contained therein regarding his dates of beleaguered status and missing status is identical to information that was contained in several other documents already of record.  While the moving party apparently feels that this information regarding her husband's status was not considered by the Board, the prior Board decision shows that this information was considered by the Board in its prior adjudication and was submitted to the National Personnel Records Center (NPRC) in July 2009, which found, as it did in March 1951, that the moving party's husband had no service as a member of the Philippine Commonwealth Army, including recognized guerrillas, in the service of the Armed Forces of the US, nor did he meet the requirements for prisoner of war status.  The findings by the service department verifying a person's service are binding on VA for purposes of establishing service in the U.S. Armed Forces.  Duro v. Derwinski, 2 Vet. App. 530, 532 (1992); see also Venturella v. Gober, 10 Vet. App. 340 (1997); Dacoron v. Brown, 4 Vet. App. 115 (1993).  As such, the claim was denied.

The moving party essentially asserts that VA failed to consider relevant evidence.  However, the wording of the August 2010 BVA decision clearly indicates that this information was considered when the prior decision was made.  To the extent that the moving party is attempting to assert that this evidence was not weighed adequately, the Court has held does not raise a valid CUE claim. See Tetro v. Gober, 14 Vet. App. 100, 109 (2000); Caffrey v. Brown, 6 Vet. App. 377, 382 (1994).  

In summary, the moving party has not identified any actual error of the Board in the August 2010 decision that, had it not been committed, would have compelled a different conclusion.  The Board notes that even if the moving party's newly submitted documents had been of record at the time of the Board decision, they would not have manifestly changed the outcome of the claim because the specific information contained in those documents was considered, and the claim was nevertheless denied for lack of evidence showing basic eligibility to VA benefits.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Brammer  v. Derwinski, 3 Vet. App. 223   (1992).  The Board finds the appellant's motion fails to comply with the requirements set forth in 38 C.F.R. § 20.1404(b).  Therefore, it must be dismissed.


ORDER

The motion to revise the Board's August 2010 decision which found that new and material evidence had not been received to reopen the RO's previous denial of a claim of basic eligibility for VA death benefits on the basis of clear and unmistakable error is denied.



                       ____________________________________________
	Michael Lane
	Veterans Law Judge, Board of Veterans' Appeals


Department of appellants Affairs



